People v Ceara (2018 NY Slip Op 01477)





People v Ceara


2018 NY Slip Op 01477


Decided on March 7, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2010-09470
 (Ind. No. 09-00323)

[*1]The People of the State of New York, respondent,
vRafael Ceara, appellant.


Rafael Ceara, Ossining, NY, appellant pro se.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 25, 2015 (People v Ceara, 133 AD3d 873), affirming a judgment of the County Court, Westchester County, rendered August 3, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
HALL, J.P., ROMAN, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court